Title: Thomas Jefferson to Joseph Hornsby, 21 April 1813, with Postscript, 24 May 1813
From: Jefferson, Thomas
To: Hornsby, Joseph


          
            Dear Sir Monticello Apr. 21. 13.
            A case occurring in which your kind interposition may befriend my quiet, I take the liberty of recalling myself to your memory, and our antient acquaintance, now I believe of more than half a century. you feel the value of tranquility at our time of life, and will therefore excuse my present sollicitation. I was induced very innocently to become the purchaser of the lands of the late Bennet Henderson adjoining me. they were so cut up into little shreds of interest on the partition made by the Commissioners between the 10. children as to be rendered of little or no value to any. each had
			 a lot of 2. acres, two of about 5. acres each, of good lands, one of 102. as of pine barrens, a reversionary right to an undivided piece of an acre & a half, all distant from one another; also
			 one tenth of two thirds in a warehouse, which taking then about 1000.
			 hhds of tobo @ 1/6  each, yielded them about 16.D. a year apiece, but from the total discontinuance of that culture here does not now take 100. hhds & will be discontinued altogether.
			 the mother, the guardians & the children themselves thought it to their interest to sell these fragments of property, all totally unproductive except the warehouse. considering this as a
			 transaction of general
			 concert, adopted for the interest of the family, and relying on their honor, I
			 became the purchaser of the shares separately, thro’ the agency of mr Craven Peyton, my occupations at Washington, not then permitting my personal attention to it.
			 all the children honorably confirmed the sales as they came of age, until now that an instance occurs of refuse occurs of refusing to do it. this by a
			 gentleman of your name a relation as I am told, who married one of the young ladies, and I believe lives with you.
			 it was at the desire
			 of the mother and their brother James L. Henderson, who acted as guardian in that state, and with their own privity, confirmed afterwards by the elder brother here, their legal guardian, that mr Peyton made the purchase, for which
			 I paid in cash £130. for each share, a sum much beyond the worth of these scattered fragments, unless they could be collected into one
			 hand, and more than they were valued at when in mass at the division
			 of the estate by disinterested commissioners. whether the money was to be expended in their maintenance &
			 education, or to be revested in other property, I considered as belonging to their
			 natural guardians to decide for them, and never doubted their own confirmation.
			 I have the misfortune to have incurred the ill-will of Capt Wm D. Meriwether but for what cause has never been known to me. I have supposed him chiefly instrumental in changing mr Hornsby’s course from the candid one pursued by the other parceners, having himself purchased the two acre lot and obtained, as he says, from mr Hornsby a power of attorney to sell all the other property. I cannot help hoping mr Hornsby will reconsider this subject, and concur with the others in doing me justice, and settle the wrong, if any has been done them with the acting guardians, as he is best situated to do.
			 a bond
			 and mortgage were given to Peyton for the title, of which mr Hornsby can have the benefit, if the money has not
			 been expended for the uses of mrs Hornsby. I ask the
			 influence of your recommendation and advice in this case and, not presuming to give you any other trouble,
			 I have written to mr Duval a gentleman of your neighborhood, son of a very antient friend of mine, to enter into such arrangements on this subject as he and mr Hornsby shall think just and sufficient. but let me intreat that in the
			 mean time the power to Capt Meriwether may be withdrawn, and if the matter cannot be accomodated between mr Hornsby & mr Duval, that some person here may be authorised to
			 treat with me on the subject, with whom I can enter into conference, for capt Meriwether and myself are no longer on those terms. reposing myself on your friendly interposition in this case to
			 save me from the inquietude of law contestations I pray you to accept the assurances of my continued esteem and respect, and my sincere prayers for the long continuance of your life and health.
            Th: Jefferson
          
          
            P.S. our distance will make me anxious to know certainly, and as soon as convenient, that this letter has reached your hands safely.
          
          
            P.S. May 24. 1813. mr Duval’s absence in Congress has induced me to send the letter and power destined for him to Governor Greenup with a request to do what had been desired of mr Duval.
          
        